United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION NORTH ISLAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-210
Issued: September 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2012 appellant filed a timely appeal from an August 2, 2012 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has greater
than two percent impairment of the right lower extremity.
On appeal, appellant asserts that the opinion of the attending physician establishes
entitlement to a greater award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 3, 2010 appellant, then a 36-year-old general aircraft examiner, filed a
traumatic injury claim alleging that on February 3, 2010 he injured his right knee when he
tripped at work.2 A March 15, 2010 magnetic resonance imaging (MRI) scan study of the right
knee demonstrated a tear of the popliteal tendon, a small focal radial tear of the body of the
medial meniscus and a complete ACL tear. OWCP accepted that appellant sustained a medial
meniscus tear of the right knee and right knee and leg sprain.
On May 7, 2010
Dr. Christopher S. Pallia, a Board-certified orthopedic surgeon, performed arthroscopic repair of
the right ACL. In his surgical report, he identified both a right ACL tear and a right medial
meniscus tear. OWCP authorized the surgery. Appellant received appropriate wage-loss
compensation following surgery, and returned to modified duty on August 2, 2010 and to full
time, regular duty on October 21, 2010. On January 14, 2011 Dr. Pallia performed a partial right
knee lateral meniscectomy with chondroplasty of the medial femoral condyle and medial facet
patella. Appellant received appropriate compensation and returned to modified full-time duty on
February 17, 2011. In a February 21, 2011 report, Dr. Pallia described appellant’s postoperative
recovery and noted that he complained that his right knee hyperextended. He recommended a
consultation with Dr. John G. Lane, a Board-certified orthopedic surgeon.
OWCP authorized an office visit with Dr. Lane, and in an April 19, 2011 report, he noted
the history of injury and appellant’s complaint of intermittent right knee pain and
hyperextension. Dr. Lane provided physical examination findings and diagnosed right knee
ACL tear with surgical reconstruction, right knee partial lateral meniscectomy, and unrelated left
knee ACL reconstruction. He advised that he could find nothing to cause appellant’s right knee
pain and no evidence of hyperflexion of the right knee. Dr. Lane noted that appellant’s left knee
condition, which was not employment related,3 had a flexion contracture and concluded that
there was no need for further surgery.
On June 14, 2011 appellant filed a schedule award claim and submitted a May 4, 2011
report in which Dr. Pallia provided right knee physical examination findings. These included
range of motion with flexion of 130 degrees and extension of minus eight degrees. Dr. Pallia
indicated that appellant had reached maximum medical improvement and advised that, under the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides),4 appellant had four percent whole person impairment
with regard to his knee.
By letter dated August 8, 2011, OWCP informed Dr. Pallia that impairment
determinations were to be calculated in accordance with the sixth edition of the A.M.A., Guides5
and asked that he submit an appropriate report.
2

In an employing establishment clinic note dated February 4, 2010, Dr. Nancy E. Huth, a Board-certified
internist, noted a past medical history of left anterior cruciate ligament (ACL) repair.
3

Id.

4

A.M.A., Guides (5th ed. 2001).

5

A.M.A., Guides (6th ed. 2008).

2

On September 29, 2011 Dr. Christopher R. Brigham, an OWCP medical adviser Boardcertified in family and preventive medicine, reviewed the medical record including Dr. Pallia’s
May 4, 2011 report. He noted appellant’s past surgical history of both a right knee ACL
reconstruction and a right partial meniscectomy. Dr. Brigham determined that the date of
maximum medical improvement was May 4, 2011, the date of Dr. Pallia’s evaluation. He
indicated that Dr. Pallia had not utilized the sixth edition of the A.M.A., Guides and that both
knee diagnoses would appropriately be rated under Table 16-3, Knee Regional Grid.
Dr. Brigham reported that Dr. Lane found no ligament laxity on April 19, 2011 whereas on
May 14, 2011 Dr. Pallia reported laxity of two millimeters. He indicated that, under the sixth
edition, if there is an inconsistency in a rating class between the findings of two observers or in
the findings on separate occasions by the same observer, the results were considered invalid.
Dr. Brigham then rated appellant’s right knee impairment under the diagnosis of partial lateral
meniscectomy and found a class 1 impairment under Table 16-3, which had a default score of
two percent. He applied grade modifiers, noting that the modifiers for Functional History
(GMFH) and Clinical Studies (GMCS) were not applicable and found a Physical Examination
(GMPE) modifier of one. After applying the net adjustment formula, Dr. Brigham concluded
that appellant had two percent right lower extremity impairment.
In an August 23, 2011 report, received by OWCP on October 31, 2011, Dr. Pallia advised
that maximum medical improvement was reached on May 4, 2011 and diagnosed right knee
complete ACL tear and tear of the anterior horn of the lateral meniscus, status postsurgical repair
of both. He advised that appellant had a residual mild hyperextension laxity of the right knee.
Dr. Pallia indicated that, under Table 16-3 of the sixth edition, appellant’s meniscal injury
yielded two percent right lower extremity impairment and his ACL injury with mild laxity
yielded 10 percent impairment. He applied modifiers, finding an additional plus 1 adjustment,
which yielded a total 12 percent impairment for the ACL injury. Dr. Pallia then added the 12
percent ACL impairment with the two percent meniscal impairment, for a total 14 percent
impairment of the right leg.
On December 13, 2011 appellant was granted a schedule award for a two percent
impairment of the right leg. OWCP noted that the medical evidence included a May 4, 2011
impairment rating from Dr. Pallia, which was reviewed by Dr. Brigham on September 29, 2011.
It found that Dr. Brigham properly calculated appellant’s schedule award in accordance with the
sixth edition of the A.M.A., Guides.
On April 24, 2012 appellant requested reconsideration, asserting that OWCP should have
reviewed Dr. Pallia’s August 23, 2011 report in assessing his right leg impairment. He submitted
an April 4, 2012 report in which Dr. Pallia advised that he had reviewed Dr. Brigham’s report
and noted that Dr. Brigham did not review his August 23, 2011 report in which he rated
appellant in accordance with the sixth edition of the A.M.A., Guides. Dr. Pallia stated that it was
clear that appellant had hyperextension laxity of his right knee, although nothing could be done
surgically to improve it. He reiterated that appellant had 14 percent impairment of the right
lower extremity.
In a May 12, 2012 report, Dr. Leonard A. Simpson, an OWCP medical adviser, noted his
review of the medical record, including Dr. Pallia’s May 4 and August 23, 2011 reports and the
September 29, 2011 report of Dr. Brigham, an OWCP medical adviser. He reported diagnoses of

3

status post partial lateral meniscectomy and ACL tear with reconstruction and recommended that
OWCP expand the work-related diagnoses to include status post partial lateral meniscectomy and
right ACL reconstruction. Dr. Simpson agreed with Dr. Brigham’s conclusion that this would
indicate no impairment for the ACL condition because the records did not indicate definitive
ligament laxity following ACL reconstruction. He concurred with the finding that appellant was
appropriately rated for partial meniscectomy and had a class 1 impairment with a default value of
two percent. Dr. Simpson indicated that modifiers for functional history and clinical studies
were not applicable and found a physical examination modifier of one for a net adjustment of
zero, for a total two percent impairment of the right lower extremity, with maximum medical
improvement reached on May 4, 2011.
In a merit decision dated August 2, 2012, OWCP found that appellant was not entitled to
an additional schedule award for right leg impairment. It noted that Dr. Pallia rated appellant on
both meniscectomy and persistent laxity of the knee and found that the weight of the medical
evidence rested with the opinion of Dr. Simpson, an OWCP medical adviser.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.9
For decisions issued after May 1, 2009, the sixth edition will be used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on GMFH, GMPE and GMCS.12 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).13 Under Chapter 2.3, evaluators are directed to
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

A.M.A., Guides, supra note 5 at 4, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
12

Id. at 494-531.

13

Id. at 521.

4

provide reasons for their impairment rating choices, including choices of diagnoses from
regional grids and calculations of modifier scores.14
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.15 In determining entitlement to a
schedule award, preexisting impairment to the scheduled member is to be included.16
ANALYSIS
OWCP accepted that appellant sustained a right knee medial meniscus tear and right knee
and leg sprain. It has not accepted an ACL tear as employment related. On December 13, 2011
appellant was granted a schedule award for two percent impairment of the right leg, based on the
September 29, 2011 report of Dr. Brigham, an OWCP medical adviser. On April 24, 2011
appellant requested reconsideration and submitted an April 4, 2012 report from Dr. Pallia, an
attending orthopedic surgeon, who disagreed with Dr. Brigham’s analysis, and maintained that
appellant had a 14 percent impairment, two percent due to his meniscal injury and 12 percent due
to his ACL injury. On May 12, 2012 Dr. Leonard Simpson, an OWCP medical adviser,
reviewed Dr. Pallia’s reports. Dr. Pallia and Dr. Simpson agreed that under Table 16-3, Knee
Regional Grid, appellant’s medial meniscus tear yielded a class 1 impairment with a default
value of two percent and appellant had been granted a schedule award in that amount.
As noted above, however, Dr. Pallia indicated that appellant had an additional 12 percent
impairment for his ACL condition, based on right knee laxity. The sixth edition of the A.M.A.,
Guides, provides that if more than one diagnosis in a region such as the knee can be used, the
one that provides the most clinically accurate and causally-related impairment rating should be
used,17 and Table 16-3 provides separate analyses for meniscal and ACL impairments.18
Dr. Pallia therefore erred in adding the impairment values for appellant’s meniscal and ACL
diagnoses, and appellant would not be entitled to an impairment rating based on both diagnoses.
Moreover, as noted by Dr. Brigham in his September 29, 2011 report, and concurred with
by Dr. Simpson on May 12, 2012, section 16.3b of the A.M.A., Guides provides that “if multiple
previous evaluations have been documented, and there is inconsistency in a rating class between
the findings of two observers, or in the findings on separate occasions by the same observer, the
results are considered invalid.”19
14

Id. at 23-28.

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
16

Peter C. Belkind, 56 ECAB 580 (2005).

17

A.M.A., Guides, supra note 5 at 499.

18

Id. at 509-10.

19

Id. at 517-18.

5

The record supports that, while Dr. Pallia found knee laxity in several reports, Dr. Lane,
an OWCP referral physician, found no laxity in his April 19, 2011 examination. In accordance
with section 16.3b of the A.M.A., Guides, appellant would not be entitled to an award based on
the physical finding of right knee laxity because there were inconsistent results on the physical
examinations performed by Dr. Pallia and Dr. Lane. Appellant therefore has not established that
he is entitled to a schedule award greater than two percent.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for the right lower
extremity greater than the two percent previously awarded.
ORDER
IT IS HEREBY ORDERED THAT the August 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

